DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 6/11/2021.
Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 6, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yu et al. (US 2022/0029691 A1).

As per claim 1, Yu discloses a method, comprising: monitoring, by a first terminal device, a parameter of a sidelink between the first terminal device and a second terminal device, (Yu: Par 0038: “FIG. 2 illustrates an example of a method performed by a first user equipment (first terminal device) according to some embodiments. In step 201, the first user equipment may detect at least one sidelink failure”, which implies sidelink are monitored for detection of link failure by a first user equipment. “Radio measurement, such as reference signal received power (RSRP) (parameter)”, “the user equipment may transmit at least one sidelink reference signal periodically for maintaining a unicast sidelink with a second user equipment (second terminal device)”, which implies monitoring parameters (e.g. RSRP) of unicast connection between first and second user equipment.) to determine whether a unicast connection on the side link satisfies a first condition; and when the unicast connection satisfies the first condition, determining by the first terminal device, that the unicast connection is faulty. (Yu: Par 0031, “the detection of the at least one sidelink failure may be based upon one or more of at least one radio measurement, such as reference signal received power (RSRP)”, “one sidelink reference signal periodically for maintaining a unicast sidelink with a second user equipment”, which implies that first user equipment determines the sidelink failure based on the measurements, RSRP. Thus, the fault connection inherently is detected when the values of the measurements satisfy a certain condition.) 

As per claim 6, Yu discloses an apparatus, applied for a first terminal device, comprising: at least one processor, (Yu: Par 0084, One or more of these devices may include at least one processor, respectively indicated as 511 and 521. Processors 511 and 521 may be embodied by any computational or data processing device, such as a central processing unit (CPU), application specific integrated circuit (ASIC), or comparable device.) and a non-transitory memory storing instructions for execution by the at least one processor; (Yu: Par 0088, The memory and the computer program instructions may be configured, with the processor for the particular device, to cause a hardware apparatus such as user equipment to perform any of the processes described below (see, for example, FIGS. 1-4).) and wherein, when executed, the instructions cause the apparatus to perform operations comprising: (Yu: Par 0088, “a non-transitory computer-readable medium may be encoded with computer instructions that, when executed in hardware, perform a process such as one of the processes described herein.”) monitoring a parameter of a sidelink between the apparatus and a second terminal device, (Yu: Par 0038: “FIG. 2 illustrates an example of a method performed by a first user equipment (first terminal device) according to some embodiments. In step 201, the first user equipment may detect at least one sidelink failure”, which implies sidelink are monitored for detection of link failure by a first user equipment. “Radio measurement, such as reference signal received power (RSRP) (parameter)” and “the user equipment may transmit at least one sidelink reference signal periodically for maintaining a unicast sidelink with a second user equipment (second terminal device)”, which imply monitoring parameters (e.g. RSRP) of unicast connection between first and second user equipment.) to determine whether a unicast connection on the sidelink satisfies a first condition; and when the unicast connection satisfies the first condition, determining that the unicast connection is faulty; (Yu: Par 0031, “the detection of the at least one sidelink failure may be based upon one or more of at least one radio measurement, such as reference signal received power (RSRP)” and “one sidelink reference signal periodically for maintaining a unicast sidelink with a second user equipment”, which implies that first user equipment determines the sidelink failure based on the measurements, RSRP. Thus, the fault connection inherently is detected when the values of the measurements satisfy a certain condition.)

As per claim 11, Yu discloses a non-transitory computer-readable medium comprising computer-instructions that, when executed by one or more processors, cause an apparatus to carrying out operations comprising (Yu: Par 0084, “One or more of these devices may include at least one processor”, and Yu: Par 0088, “a non-transitory computer-readable medium may be encoded with computer instructions that, when executed in hardware, perform a process such as one of the processes described herein.”) monitoring a parameter of a sidelink between the apparatus and a second terminal device, (Yu: Par 0038: “FIG. 2 illustrates an example of a method performed by a first user equipment (first terminal device) according to some embodiments. In step 201, the first user equipment may detect at least one sidelink failure”, which implies sidelink are monitored for detection of link failure by a first user equipment. “Radio measurement, such as reference signal received power (RSRP) (parameter)” and “the user equipment may transmit at least one sidelink reference signal periodically for maintaining a unicast sidelink with a second user equipment (second terminal device)”, which imply monitoring parameters (e.g. RSRP) of unicast connection between first and second user equipment.) to determine whether a unicast connection on the sidelink satisfies a first condition; and when the unicast connection satisfies the first condition, determining that the unicast connection is faulty; (Yu: Par 0031, “the detection of the at least one sidelink failure may be based upon one or more of at least one radio measurement, such as reference signal received power (RSRP)” and “one sidelink reference signal periodically for maintaining a unicast sidelink with a second user equipment”, which imply that first user equipment determines the sidelink failure based on the measurements, RSRP. Thus, the fault connection inherently is detected when the values of the measurements satisfy a certain condition.)
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2022/0029691 A1) in view of Kim et al. (US 2020/0100088 A1).

As per claim 5, Yu discloses the method according to claim 1,
Yu does not explicitly teach wherein the method further comprises: sending, by an access stratum {AS} of the first terminal device, notification information to an application layer of the first terminal device, wherein the notification information indicates that the sidelink is unavailable. 
However, Kim discloses wherein the method further comprises: sending, by an access stratum {AS} of the first terminal device, , (Kim: Par0253, “For other reasons causing the link establishment failure, the target UE (first terminal device) transmits the DIRECT_COMMUNICATION_REJECT message including the PC5 signaling protocol(sidelink) cause value #6 “Link setup failure due to other errors”); notification information to an application layer of the first terminal device, wherein the notification information indicates that the sidelink is unavailable. (Kim: Par0253, For other reasons causing the link establishment failure, the target UE (first terminal device) transmits the DIRECT_COMMUNICATION_REJECT message including the PC5 signaling protocol cause value #6 “Link setup failure due to other errors”, and Kim: Par0587, “Data to be transmitted through the PC5 is generated in the application layer (or V2X layer or ProSe layer”), which implies when failure occurs on the sidelink in the physical layer, the information has to go to application layer in order to message to be generated;) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yu to include sending notification by the first terminal device, as taught by Kim. One of ordinary skill would have been motivated to notify the link failure by the first terminal device.

As per claim 10, Yu discloses the apparatus according to claim 6,
Yu does not explicitly teach wherein the operations further comprises: sending, by an access stratum {AS} of the apparatus, notification information to an application layer of the apparatus, wherein the notification information indicates that the sidelink is unavailable.  
However, Kim discloses wherein the operations further comprises: sending, by an access stratum {AS} of the apparatus, (Kim: Par0253, “For other reasons causing the link establishment failure, the target UE (first terminal device) transmits the DIRECT_COMMUNICATION_REJECT message including the PC5 signaling protocol(sidelink) cause value #6 “Link setup failure due to other errors”);  notification information to an application layer of the apparatus, wherein the notification information indicates that the sidelink is unavailable. (Kim: Par0253, For other reasons causing the link establishment failure, the target UE (first terminal device) transmits the DIRECT_COMMUNICATION_REJECT message including the PC5 signaling protocol cause value #6 “Link setup failure due to other errors”, and Kim: Par0587, “Data to be transmitted through the PC5 is generated in the application layer (or V2X layer or ProSe layer”), which implies when failure occurs on the sidelink in the physical layer, the information has to go to application layer in order to message to be generated;) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yu to include sending notification by the first terminal device, as taught by Kim. One of ordinary skill would have been motivated to notify the link failure by the first terminal device.

As per claim 15, Yu discloses the non-transitory computer-readable medium according to claim 11,
Yu does not explicitly teach Wherein the operations further comprises: sending, by an access stratum (AS) of the apparatus, notification information to an application layer of the apparatus, wherein the notification information indicates that the sidelink is unavailable.
However, Kim discloses wherein the operations further comprises: sending, by an access stratum(AS) of the apparatus (Kim: Par0253, For other reasons causing the link establishment failure, the target U(first terminal device) transmits the DIRECT_COMMUNICATION_REJECT message including the PC5 signaling protocol cause value #6 “Link setup failure due to other errors”); notification information to an application layer of the apparatus, wherein the notification information indicates that the sidelink is unavailable. (Kim: Par0253, For other reasons causing the link establishment failure, the target UE (first terminal device) transmits the DIRECT_COMMUNICATION_REJECT message including the PC5 signaling protocol cause value #6 “Link setup failure due to other errors”, and Kim: Par0587, “Data to be transmitted through the PC5 is generated in the application layer (or V2X layer or ProSe layer”), which implies when failure occurs on the sidelink in the physical layer, the information has to go to application layer in order to message to be generated.) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yu to include sending notification by the first terminal device, as taught by Kim. One of ordinary skill would have been motivated to notify the link failure by the first terminal device.

Claim 2-4, 7-9, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2022/0029691 A1) in view of Hahn et al. (US 2020/0136760 A1).

As per claim 2, Yu discloses the method according to claim 1, 
Yu does not explicitly teach wherein the first condition comprises: a quantity of retransmissions of a data packet transmitted over the unicast connection on the sidelink at a radio link control {RLC} layer is greater than or equal to a first quantity of retransmissions.
However, Hahn discloses wherein the first condition comprises: a quantity of retransmissions of a data packet transmitted over the unicast connection (Hahn: Par 0017, “ Wherein the retransmission procedure is performed in a groupcast scheme with all UEs participating in the sidelink communication, a groupcast scheme with the one or more UEs, or a unicast scheme with each of the one or more UEs”, Hahn: Par 0125, “The UE #1 may perform the retransmission procedure of the SG data until receiving ACKs from all UEs (e.g., UEs #2 to #5) participating in sidelink groupcast communication”, “UE #1 may stop the retransmission procedure of the SG data”, and “the UE #1 may stop the retransmission procedure of the SG data. Here, the thresholds used to determine whether to stop the retransmission procedure of the SG data may be set according to the characteristics of the SG data (e.g., background data, audio data, video data, or the like) or the characteristics of the sidelink service (e.g., eMBB requirements, URLLC requirements, or the like”, which imply the retransmission procedure is performed until certain number of retransmissions.) on the sidelink at a radio link control {RLC} layer is greater than or equal to a first quantity of retransmissions. (Hahn: Par 0090, “For example, when the UE #1 shown in FIG. 7 is the UE 235 shown in FIG. 2, one of the UEs #2 to #5 shown in FIG. 7 may be the UE 236 shown in FIG. 2. Each of the UEs #1 to #5 may be configured identically or similarly to the communication node 300 shown in FIG. 3. Each of the UEs #1 to #5 may support the protocol stacks shown in FIGS. 4 to 6 (PC5 signaling including RLC layer). Hahn: Par 0125, The UE #1 may perform the retransmission procedure of the SG data until receiving ACKs from all UEs (e.g., UEs #2 to #5) participating in sidelink groupcast communication.”, “ UE #1 may stop the retransmission procedure of the SG data.”, “determine whether to stop the retransmission procedure of the SG data may be set according to the characteristics of the SG data (e.g., background data, audio data, video data, or the like) or the characteristics of the sidelink service (e.g., eMBB requirements, URLLC requirements, or the like” ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yu to include using number of retransmissions, as taught by Hahn. One of ordinary skill would have been motivated to use number of retransmissions to determine the status of a sidelink.

As per claim 3, Yu in view of Hahn discloses the method according to claim 2,
Yu further discloses wherein the method further comprises: sending, by the first terminal device, a first message to a network device, wherein the first message comprises first indication information, (Yu: Par 0064, “In step 305, the first user equipment may transmit at least one sidelink failure response to the second user equipment using the identified at least one sidelink failure recovery-specific configuration, for example, if it identifies the source from which the at least one sidelink failure indication was received as the second user equipment.”, Yu: Par 0070, “In step 401, the network entity may receive at least one sidelink failure indication using at least one sidelink failure recovery-specific configuration.”) and the first indication information indicates that the unicast connection is faulty. (Yu: Par 0031, “A first user equipment and a second user equipment, such as two vehicles, may have established a unicast sidelink connection.”, and Yu: Par 0039, “In step 203, upon detecting at least one sidelink failure, the first user equipment may transmit at least one sidelink failure indication using at least one sidelink failure (connection is faulty)”) 

As per claim 4, Yu in view of Hahn discloses the method according to claim 3,
Yu further discloses wherein the first message further comprises second indication information, and the second indication information indicates the unicast connection. (Yu: Par 0011, “The method may further include identifying, by the first user equipment, at least one sidelink failure recovery-specific configuration associated with the received at least one sidelink failure indication. The method may further include transmitting, by the first user equipment, at least one sidelink failure response to the second user equipment using the identified at least one sidelink failure recovery-specific configuration”.)

As per claim 7, Yu discloses the apparatus according to claim 6, wherein the first condition comprises:
Yu does not explicitly teach a quantity of retransmissions of a data packet transmitted over the unicast connection on the sidelink at a radio link control {RLC} layer is greater than or equal to a first quantity of retransmissions 
However, Hahn discloses a quantity of retransmissions of a data packet transmitted over the unicast connection. (Hahn: Par 0017, “ Wherein the retransmission procedure is performed in a groupcast scheme with all UEs participating in the sidelink communication, a groupcast scheme with the one or more UEs, or a unicast scheme with each of the one or more UEs”, Hahn: Par 0125, “The UE #1 may perform the retransmission procedure of the SG data until receiving ACKs from all UEs (e.g., UEs #2 to #5) participating in sidelink groupcast communication”, “UE #1 may stop the retransmission procedure of the SG data”, and “the UE #1 may stop the retransmission procedure of the SG data. Here, the thresholds used to determine whether to stop the retransmission procedure of the SG data may be set according to the characteristics of the SG data (e.g., background data, audio data, video data, or the like) or the characteristics of the sidelink service (e.g., eMBB requirements, URLLC requirements, or the like”, which imply the retransmission procedure is performed until certain number of retransmissions.) on the sidelink at a radio link control {RLC} layer is greater than or equal to a first quantity of retransmissions. (Hahn: Par 0090, “For example, when the UE #1 shown in FIG. 7 is the UE 235 shown in FIG. 2, one of the UEs #2 to #5 shown in FIG. 7 may be the UE 236 shown in FIG. 2. Each of the UEs #1 to #5 may be configured identically or similarly to the communication node 300 shown in FIG. 3. Each of the UEs #1 to #5 may support the protocol stacks shown in FIGS. 4 to 6 (PC5 signaling including RLC layer). Hahn: Par 0125, The UE #1 may perform the retransmission procedure of the SG data until receiving ACKs from all UEs (e.g., UEs #2 to #5) participating in sidelink groupcast communication.”, “UE #1 may stop the retransmission procedure of the SG data.”, “determine whether to stop the retransmission procedure of the SG data may be set according to the characteristics of the SG data. (e.g., background data, audio data, video data, or the like) or the characteristics of the sidelink service (e.g., eMBB requirements, URLLC requirements, or the like”.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yu to include using number of retransmissions, as taught by Hahn. One of ordinary skill would have been motivated to use number of retransmissions to determine the status of a sidelink.
As per claim 8, Yu in view of Hahn discloses the apparatus according to claim 7, 
Yu further discloses wherein the operations further comprises: sending a first message to a network device; wherein the first message comprises first indication information, (Yu: Par 0064, “In step 305, the first user equipment may transmit at least one sidelink failure response to the second user equipment using the identified at least one sidelink failure recovery-specific configuration, for example, if it identifies the source from which the at least one sidelink failure indication was received as the second user equipment.”, Yu: Par 0070, “In step 401, the network entity may receive at least one sidelink failure indication using at least one sidelink failure recovery-specific configuration.”) and the first indication information indicates that the unicast connection is faulty. (Yu: Par 0031, “A first user equipment and a second user equipment, such as two vehicles, may have established a unicast sidelink connection.”, and Yu: Par 0039, “In step 203, upon detecting at least one sidelink failure, the first user equipment may transmit at least one sidelink failure indication using at least one sidelink failure. (connection is faulty)”)

As per claim 9, Yu in view of Hahn discloses the apparatus according to claim 8, 
Yu further discloses wherein the first message further comprises second indication information, and the second indication information indicates the unicast connection. (Yu: Par 0011, “The method may further include identifying, by the first user equipment, at least one sidelink failure recovery-specific configuration associated with the received at least one sidelink failure indication. The method may further include transmitting, by the first user equipment, at least one sidelink failure response to the second user equipment using the identified at least one sidelink failure recovery-specific configuration”.)

As per claim 12, Yu discloses the non-transitory computer-readable medium according to claim 11,
Yu does not explicitly teach wherein the first condition comprises: a quantity of retransmissions of a data packet transmitted over the unicast connection on the sidelink at a radio link control {RLC} layer is greater than or equal to a first quantity of retransmissions.
 However, Hahn discloses wherein the first condition comprises: a quantity of retransmissions of a data packet transmitted over the unicast connection (Hahn: Par 0017, “ Wherein the retransmission procedure is performed in a groupcast scheme with all UEs participating in the sidelink communication, a groupcast scheme with the one or more UEs, or a unicast scheme with each of the one or more UEs”, Hahn: Par 0125, “The UE #1 may perform the retransmission procedure of the SG data until receiving ACKs from all UEs (e.g., UEs #2 to #5) participating in sidelink groupcast communication”, “UE #1 may stop the retransmission procedure of the SG data”, and “the UE #1 may stop the retransmission procedure of the SG data. Here, the thresholds used to determine whether to stop the retransmission procedure of the SG data may be set according to the characteristics of the SG data (e.g., background data, audio data, video data, or the like) or the characteristics of the sidelink service (e.g., eMBB requirements, URLLC requirements, or the like”, which imply the retransmission procedure is performed until certain number of retransmissions.) on the sidelink at a radio link control {RLC} layer is greater than or equal to a first quantity of retransmissions.  (Hahn: Par 0090, “For example, when the UE #1 shown in FIG. 7 is the UE 235 shown in FIG. 2, one of the UEs #2 to #5 shown in FIG. 7 may be the UE 236 shown in FIG. 2. Each of the UEs #1 to #5 may be configured identically or similarly to the communication node 300 shown in FIG. 3. Each of the UEs #1 to #5 may support the protocol stacks shown in FIGS. 4 to 6 (PC5 signaling including RLC layer). Hahn: Par 0125, The UE #1 may perform the retransmission procedure of the SG data until receiving ACKs from all UEs (e.g., UEs #2 to #5) participating in sidelink groupcast communication.”, “ UE #1 may stop the retransmission procedure of the SG data.”, “determine whether to stop the retransmission procedure of the SG data may be set according to the characteristics of the SG data (e.g., background data, audio data, video data, or the like) or the characteristics of the sidelink service (e.g., eMBB requirements, URLLC requirements, or the like”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yu to include using number of retransmissions, as taught by Hahn. One of ordinary skill would have been motivated to use number of retransmissions to determine the status of a sidelink.

As per claim 13, Yu in view of Hahn disclose the non-transitory computer-readable medium according to claim 12,
Yu further discloses wherein the operations further comprises: sending a first message to a network device, wherein the first message comprises first indication information, (Yu: Par 0064, “In step 305, the first user equipment may transmit at least one sidelink failure response to the second user equipment using the identified at least one sidelink failure recovery-specific configuration, for example, if it identifies the source from which the at least one sidelink failure indication was received as the second user equipment.”, Yu: Par 0070, “In step 401, the network entity may receive at least one sidelink failure indication using at least one sidelink failure recovery-specific configuration.”) and the first indication information indicates that the unicast connection is faulty. (Yu: Par 0031, “A first user equipment and a second user equipment, such as two vehicles, may have established a unicast sidelink connection.”, and Yu: Par 0039, “In step 203, upon detecting at least one sidelink failure, the first user equipment may transmit at least one sidelink failure indication using at least one sidelink failure (connection is faulty)”) 

As per claim 14, Yu in view of Hahn discloses the non-transitory computer-readable medium according to claim 13,
Yu further discloses wherein the first message further comprises second indication information, and the second indication information indicates the unicast connection. (Yu: Par 0011, “The method may further include identifying, by the first user equipment, at least one sidelink failure recovery-specific configuration associated with the received at least one sidelink failure indication. The method may further include transmitting, by the first user equipment, at least one sidelink failure response to the second user equipment using the identified at least one sidelink failure recovery-specific configuration”.)

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pan et al. (US 20200154511 A1) teaches the methods of improving connection for sidelink communication in a wireless communication system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ji Young Min Kim whose telephone number is (571) 292-5913. The examiner can normally be reached Mon-Thurs 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




JKExaminer, Art Unit 2472


/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472